Citation Nr: 0902286	
Decision Date: 01/22/09    Archive Date: 01/29/09

DOCKET NO.  07-39 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 6, 
2007, for the assignment of a 30 percent disability rating 
for residuals of cholecystectomy.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Whether new and material evidence to reopen a claim for 
service connection for a lumbosacral strain and narrowing of 
the lumbosacral disc has been received.

4.  Whether new and material evidence to reopen a claim for 
service connection for schizophrenic reaction, paranoid type, 
has been received.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for twenty years from 
December 1939 to December 1959.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the RO that, in 
pertinent part, assigned an effective date of March 6, 2007, 
for the award of a 30 percent disability rating for service-
connected residuals of cholecystectomy; denied an award of 
TDIU benefits; and declined to reopen claims of service 
connection for a low back disability and for a psychiatric 
disability.  The veteran timely appealed.

Correspondence submitted by the veteran in March 2007 (Volume 
8) could be construed as a claim for entitlement to special 
monthly compensation (SMC) based on being housebound, and in 
need of aid and assistance (A&A).  This matter is referred to 
the RO for appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for residuals of cholecystectomy was 
established, effective January 1, 1960. 

2.  The veteran filed a claim for TDIU benefits on March 6, 
2007. 

3.  Prior to March 6, 2007, there is no evidence that the 
veteran's residual symptoms of cholecystectomy were severe. 

4.  Service connection is in effect for filariasis, rated as 
30 percent disabling; for residuals of cholecystectomy, rated 
as 30 percent disabling; and for appendectomy scar, rated as 
10 percent disabling.  The combined disability rating is 60 
percent. 

5.  The veteran has not worked since 1974; he has work 
experience as a police officer. 

6.  The veteran's service-connected disabilities are not 
shown to be of such a nature or severity to prevent him from 
obtaining or retaining substantially gainful employment.   

7.  In February 1998, the RO declined to reopen the claims 
for service connection for lumbosacral strain and narrowing 
of lumbosacral disc space, and for schizophrenic reaction.

8.  Evidence associated with the claims file since the 
February 1998 denial, when considered by itself or in 
connection with evidence previously assembled, does not 
create a reasonable possibility of substantiating either of 
the claims for service connection for lumbosacral strain and 
narrowing of lumbosacral disc space and/or for schizophrenic 
reaction. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 6, 
2007, for the assignment of a 30 percent disability 
evaluation for residuals of cholecystectomy, are not met.  
38 U.S.C.A. §§ 5105, 5107, 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.151, 3.157, 3.400 (2008).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.340, 3.341, 4.15, 4.16 (2008).

3.  The RO's decision in February 1998, declining to reopen 
claims for service connection for lumbosacral strain and 
narrowing of lumbosacral disc space, and for schizophrenic 
reaction, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).

4.  The evidence received since the RO's February 1998 denial 
is not new and material, and each of the claims for service 
connection for lumbosacral strain and narrowing of 
lumbosacral disc space, and for schizophrenic reaction is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.   See 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. Part 3).

Through April and June 2007 letters, the RO notified the 
veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letter notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
In the June 2007 letter, the RO specifically notified the 
veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Board acknowledges that the letters sent to the veteran 
have not met the requirements of VCAA notice regarding an 
increased rating claim (i.e., TDIU benefits).  The letters 
are deficient as to both content and timing, and thus create 
a presumption of prejudice.  

In this case, the presumption has been overcome.  The veteran 
was provided with correspondence regarding what was needed to 
support his claim in April 2007.  Specifically, he was told 
to submit evidence of physical and clinical findings, results 
of laboratory tests, and individual statements from those 
with knowledge and/or personal observations who could 
describe the manner in which his disabilities had worsened.  
The December 2007 SOC also included the regulatory provisions 
for award of TDIU benefits.  

In correspondence submitted in November 2007, the veteran 
included documents reflecting senior care services were 
obtained from an in-home provider.  The documents also 
indicate that the veteran required assistance with activities 
of daily living.  The veteran previously reported that he was 
house-bound, and in need of aid and assistance.  The veteran 
has also been represented by a veterans' service organization 
throughout this appeal.  Accordingly, any notice error is not 
prejudicial because the veteran has demonstrated actual 
knowledge of the information that is necessary to support the 
claims.  Hence, the notice deficiencies do not affect the 
essential fairness of the adjudication. 

Defects as to the timeliness of the statutory and regulatory 
notice are rendered moot because each the veteran's claims on 
appeal has been fully developed and re-adjudicated by an 
agency of original jurisdiction after notice was provided.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant.

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

The June 2007 letter notified the veteran that his previous 
claims for service connection for a low back disability and 
for a psychiatric disability had been denied more than one 
year ago.  The RO advised the veteran of the evidence needed 
to establish each element for service connection.  The RO 
advised the veteran of the reason for the previous denials 
and that once a claim had been finally disallowed, new and 
material evidence was required for reopening, and also told 
him what constituted new evidence and what constituted 
material evidence.  This letter satisfied the notice 
requirements of Kent.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the service treatment records and 
outpatient treatment records, and has arranged for VA 
examinations in connection with some of the claims on appeal, 
reports of which are of record. The veteran is not entitled 
to an examination prior to submission of new and material 
evidence.  38 C.F.R. § 3.159(c)(4)(iii) (2008).  The veteran 
has not identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.

Given these facts, it appears that all available records have 
been obtained.  There is no further assistance that would be 
reasonably likely to assist the veteran in substantiating the 
claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  If, however, it is factually ascertainable that an 
increase in disability had occurred within the one year 
immediately preceding the date of receipt of the claim, then 
the veteran can receive this earlier effective date.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Under applicable laws and regulations, if an increase in 
disability occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 38 
U.S.C.A. 5110(b)(2) (West 2002); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2) (2002); VAOPGCPREC 
12-98 (1998).  In making this determination the Board must 
consider all of the evidence, including that received prior 
to previous final decisions.  Hazan v. Gober, 10 Vet App 511 
(1997).

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  The provisions of this 
regulation apply only when such reports relate to examination 
or treatment of a disability for which service connection has 
previously been established or when a claim specifying the 
benefit sought is received within one year from the date of 
such examination, treatment or hospital admission. 

In this case, service connection has previously been 
established for residuals of cholecystectomy, effective from 
the day following the date of the veteran's discharge from 
service in January 1960.  Records show that the RO evaluated 
the veteran's service-connected disability under 38 C.F.R. 
§ 4.114, Diagnostic Code 7318, pertaining to removal of gall 
bladder.

On April 29, 2002, the veteran filed a claim (Volume 7) for 
an increased disability rating for his service-connected 
residuals of cholecystectomy.  Records show that the RO 
denied the veteran's claim for an increased disability rating 
in August 2002, and the veteran timely appealed.  In August 
2006, the Board remanded the matter for further examination 
because the current nature and severity of the veteran's 
symptoms were unclear.  Based on VA examinations in July 2002 
and in October 2006, the Board found that residual symptoms 
were no more than mild in nature; a decision of the Board in 
May 2007 denied the veteran's claim for an increased 
disability rating.

VA recognizes formal and informal claims. A formal claim is 
one that has been filed in the form prescribed by VA.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim 
may be any communication or action, indicating an intent to 
apply for one or more benefits under VA law.  Thomas v. 
Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 
3.155(a).  An informal claim must be written, see Rodriguez 
v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must 
identify the benefit being sought.  Brannon v. West, 12 Vet. 
App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (noting that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic reading to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In August 2007, the RO increased the disability rating for 
the veteran's residuals of cholecystectomy to 30 percent, 
effective from the date of an informal claim for TDIU 
benefits (Volume 9).  A formal claim for TDIU benefits then 
followed.  Records show that the increased disability rating 
for residuals of cholecystectomy was awarded based upon 
findings of severe symptoms documented in the report of a 
June 2007 VA examination.  

The Board notes that Social Security records, dated in 
February 2007, reflect that the veteran was determined to be 
disabled as of March 1974; and that in August 1985, the 
veteran's Social Security benefits were converted to 
retirement benefits.  These Social Security records may not 
be considered a claim for an increased disability rating 
because they do not identify the benefit being sought.  
Brannon, 12 Vet. App. at 34-5.

There is no prior correspondence or prior treatment record 
for the veteran's service-connected residuals of 
cholecystectomy, between the October 2006 VA examination 
showing mild symptoms and the informal TDIU claim received on 
March 6, 2007.  Hence, the date of March 6, 2007-receipt of 
TDIU claim-is accepted as the date of claim.  See 38 C.F.R. 
§ 3.157(b)(1).

The next question before the Board is when is it factually 
ascertainable from the evidence of record that the veteran 
met the criteria for an increased disability rating under 
38 C.F.R. § 4.114, Diagnostic Code 7318.  See 38 C.F.R. 
§ 3.400(o)(1).  The Board is required to look at all 
communications in the claims file that may be interpreted as 
a claim, formal and informal, for increased benefits, and 
then, look to all other evidence of record to determine the 
"earliest date as of which," within the year prior to the 
claim, the increase in disability was ascertainable.  See 
Servello v. Derwinski, 3 Vet. App. 196 (1992); 38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.155, 3.400(o)(2).  

There is no evidence of record that the veteran had severe 
symptoms during the one-year period prior to March 6, 2007.  
As noted above, the October 2006 VA examination revealed that 
residual symptoms were no more than mild in nature.

While the veteran contends that an earlier effective date is 
warranted for his increased disability rating, the objective 
evidence of record does not support the veteran's contention.  
At no time prior to March 6, 2007, does the evidence of 
record reveal severe symptoms.

Accordingly, the Board must conclude that the record does not 
provide a legal basis for an effective date earlier than 
March 6, 2007, for the assignment of a 30 percent disability 
rating for residuals of cholecystectomy based on the severity 
of symptoms.

III.  Entitlement to a TDIU

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the purpose 
of one 60 percent disability, or one 40 percent disability in 
combination, the following will be considered as one 
disability:  (1) disabilities of one or both upper 
extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable.  38 C.F.R. §§ 3.340, 
3.34l, 4.16(a).  In determining whether the veteran is 
entitled to TDIU, neither his non-service-connected 
disabilities nor his age may be considered.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341(a).

Records show that, following military service, the veteran 
worked as a police officer.  He retired from working in 1974.  
In September 1974, a VA physician found that the veteran was 
unemployable due to several disabilities:  back condition, 
psychiatric condition, residuals of gall bladder operation, 
filariasis, and appendectomy.

Service connection is currently in effect for filariasis, 
rated as 30 percent disabling; residuals of cholecystectomy, 
rated as 30 percent disabling; and for appendectomy scar, 
rated as 10 percent disabling.  The combined disability 
rating is 60 percent.  See 38 C.F.R. § 4.25 (2008).  This 
combined disability rating does not meet the minimum 
percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  

However, where the percentage requirements set forth above 
are not met, entitlement to the benefit on an extraschedular 
basis may be considered when the veteran is unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities, and consideration is given to 
the veteran's background including his employment and 
educational history.  Therefore, rating boards should submit 
to the Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans, who are 
unemployable due to service-connected disability, but who 
fail to meet the percentage standards set forth in paragraph 
(a) of this section.  38 C.F.R. § 4.16(b).  

The record simply does not establish or even suggest that the 
veteran's service-connected disabilities render him 
unemployable.  The report of an October 2006 VA examination 
(Volume 8) reflects that the veteran's filariasis is not 
active, and there is no evidence of chronic swelling.  The 
examiner opined that the veteran's urinary retention is due 
to benign prostatic hypertrophy-a very common condition in 
men of his age-and has nothing to do with filariasis.

During a June 2007 VA examination, the veteran reported that 
he is unable to seek work due to his bad back and throwing 
up.  The examiner noted that the veteran's gall bladder was 
removed in 1945.  Following examination of the veteran, the 
examiner opined that the veteran's residuals of remote gall 
bladder and history of filariasis with no active disease 
would have no effect on the veteran's ability to maintain 
employment.  The examiner noted that the veteran's employment 
status is related to his other chronic (nonservice-connected) 
medical and psychiatric conditions.

Of significance in this case is that service connection has 
not been established for either the veteran's low back 
disability or for any psychiatric disability.

As noted above, the veteran is currently obtaining in-home 
senior care services to assist with activities of daily 
living.

The overall findings from available competent evidence 
reflect that the veteran's veteran's service-connected 
disabilities would not preclude employment consistent with 
his experience.

Although the veteran has expressed an opinion that he is 
unemployable due to service-connected disabilities, that 
opinion is outweighed by the relatively few findings on the 
recent examination, the work history, and the competent 
medical opinion by the June 2007 examiner.

The ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993)).  Here, the 
competent and objective evidence simply does not demonstrate 
that the veteran is unable to obtain or retain substantially 
gainful employment solely because of his service-connected 
disabilities.  As noted above, impairment from non-service-
connected disabilities is not for consideration in awarding a 
TDIU.  See 38 C.F.R. § 3.341(a).  The evidence weighs against 
the claim.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  

IV.  Petitions to Reopen

Records reflect that the Board originally denied service 
connection for a low back disability in April 1961 (Volume 
1).  In a December 1970 decision, the Board denied service 
connection for lumbosacral strain and narrowing of 
lumbosacral disc space on the basis that, although the 
veteran had injured his back in a fall in service in 1942, 
there were no residual disability found in service and no 
organic back disability found post-service upon VA 
examination.

Records reflect that the Board originally denied service 
connection for a psychiatric disability in December 1964.  In 
a June 1966 decision (Volume 2), the Board denied service 
connection for a nervous condition on the basis that, 
although situational maladjustment was diagnosed in service 
in 1955, a psychosis was neither diagnosed nor shown in 
service.
 
On numerous occasions since then, the RO continued to deny 
the veteran's claims for service connection for lumbosacral 
strain and narrowing of lumbosacral disc space, and for 
schizophrenic reaction on the basis that new and material 
evidence had not been submitted.  A decision of the Board in 
July 1967 found that the veteran's schizophrenic reaction was 
not present within the first post-service year.

In a December 1992 decision, the Board found no new and 
material evidence to reopen each of the veteran's claims for 
service connection.  Subsequently, in February 1998, the RO 
declined to reopen each of the veteran's claim for service 
connection on the basis that new and material evidence had 
not been submitted.

The evidence of record at the time of the last final denial 
of each of the claims in February 1998 included the veteran's 
DD Form 214; his service treatment records; post-service 
treatment records; reports of VA examination; a transcript of 
a December 1975 hearing; statements by acquaintances; and 
numerous statements in support of his claims by the veteran. 

In 1975, the veteran testified that both his low back pain 
and his nervous condition have continued since his discharge 
from military service.

Regarding his claim for service connection for lumbosacral 
strain and narrowing of lumbosacral disc space, the service 
treatment records reflect that the veteran slipped and fell 
through the underbrush down a cliff for a distance of about 
80 feet in November 1942.  He landed on his back.  In 
addition to contusions, examination of the back revealed 
tenderness over the lower thoracic and lumbar vertebrae and 
over both costovertebral angles.  Examination of the 
veteran's spine and extremities was normal in January 1951.  
The veteran continued to complain of back pain in 1953 and 
1954.

The post-service treatment records reflect that the veteran 
fell off a chair in June 1961 and was diagnosed with 
lumbosacral strain, although X-rays were negative.  In 
December 1963, the veteran reported twisting his back.  In 
February 1964, X-rays showed narrowing (Volume 2).  Records 
show continuing treatment for back pain in 1965 and 1966, and 
treatment for paravertebral spasms in 1966.  In December 
1966, a VA examiner noted lumbosacral strain and narrowing of 
lumbosacral disc.  In 1970, a Major General who had served 
with the veteran confirmed that the veteran had fallen from 
the top of a cliff and injured his back.  A report of VA 
examination in August 1977 includes a diagnosis of possible 
lumbar disc disease.  In November 1979, severe lumbar 
spondylosis is noted.  Private medical records include a 
diagnosis of severe degenerative joint disease in 1981 and in 
1984.  VA treatment records, dated in May 1987, include a 
diagnosis of degenerative joint disease of the lumbosacral 
spine and disc. 

Regarding his claim for service connection for schizophrenic 
reaction, the service treatment records reflect a diagnosis 
of maladjustment, situational, acute, in March 1955 (Volume 
2).  The veteran complained of lack of concentration, 
tension, nervousness, anxiety, and irritability.  Records 
reflect that the veteran had recently returned from Korea, 
and that his wife filed for divorce.  The veteran was 
transferred to an installation with psychiatric facilities, 
and discharged to duty after a period of observation.

The report of an August 1960 neuropsychiatric examination 
reveals complaints of nervousness, tension, and pressure 
since the veteran's discharge from service.  The examiner 
diagnosed adult situational reaction, and commented that a 
diagnosis of anxiety reaction was not warranted because there 
were many reality factors causing the veteran's concern.  He 
had difficulty adjusting to civilian life after 20 years in 
service, and had some family problems.  

The report of VA examination in January 1964 includes a 
diagnosis of anxiety reaction, chronic.  A neuropsychiatric 
examination in November 1966 includes a diagnosis of 
schizophrenic reaction, paranoid type.  In November 1968, the 
veteran reported he was nauseated and nervous.  In 1970, a 
former marine who was responsible for the veteran's 
assignments and duty activities, noted that the veteran 
became very nervous and excitable, and began to drink to 
excess, which was unusual for him; the veteran sought medical 
help, and was transferred.  
A report of VA examination in December 1974 reflects a long 
history of, and diagnosis of schizophrenia.  The veteran 
began psychotherapy treatment in 1974.   In November 1979, 
anxiety neurosis is noted.  VA treatment records, dated in 
May 1987, include a diagnosis of generalized anxiety 
disorder.  Anxiety and depression are noted in August 1989.

The present claims were initiated by the veteran in May 2007.  
VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since February 1998 includes VA 
treatment records, duplicate service treatment records, in-
home senior care documents, and statements from the veteran. 

Regarding his claim for service connection for lumbosacral 
strain and narrowing of lumbosacral disc space, there is X-
ray evidence of degenerative disc disease at L2-L3, L3-L4, 
and L5-S1, and restricted motion of the lumbar spine; 

Regarding his claim for service connection for schizophrenic 
reaction, there is evidence of questionable residual 
schizophrenia and mild dementia. 

While much of this evidence is new in that it was not 
previously of record, the evidence is cumulative of evidence 
already of record.

Regarding his claim for service connection for lumbosacral 
strain and narrowing of lumbosacral disc space, the evidence 
of record already reflects a back injury in service and 
current back disabilities.  What is missing to award service 
connection is competent medical evidence that links a current 
low back disability to an in-service incident-primarily, the 
fall down the cliff and back injury in November 1942-and to 
the continuing back pain.  The newly submitted evidence does 
not link a current low back disability with service.  Hence, 
the evidence is not material for purposes of reopening the 
claim.

Regarding his claim for service connection for schizophrenic 
reaction, the evidence of record already reflects an acute 
episode of maladjustment or situational reaction in service 
and a current psychiatric disability (variably diagnosed).  
Again, what is missing to award service connection is 
competent medical evidence that links a current psychiatric 
disability to an in-service incident-primarily, the acute 
maladjustment, situational reaction in March 1955-and to the 
continuing nervousness and anxiety. The newly submitted 
evidence does not link a current psychiatric disability with 
service.  Hence, the evidence is not material for purposes of 
reopening the claim.

Because the competent evidence does not link any current 
disability to service, or to a service-connected disability, 
the weight of the evidence is against each of the claims.  As 
the weight of the competent evidence is against the claims, 
the doctrine of reasonable doubt is not applicable.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

The veteran has offered statements and contentions in which 
he argued that his current lumbosacral strain and narrowing 
of lumbosacral disc space is the result of injury to his back 
in service; and that his schizophrenic reaction had its onset 
in service.  The veteran, as a lay person, would not be 
competent to render a probative opinion on a medical matter, 
such as the etiology of any current back disability or 
psychiatric disability.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Absent evidence of a nexus between the currently shown back 
disabilities and psychiatric disabilities, and a service-
connected disability or service, the newly received evidence 
does not raise a reasonable possibility of substantiating the 
claims.

As new and material evidence has not been received, each of 
the claims for service connection is not reopened.






	(CONTINUED ON NEXT PAGE)






ORDER

An earlier effective date for the assignment of a 30 percent 
disability rating for residuals of cholecystectomy is denied.

The claim of entitlement to a TDIU is denied.

New and material evidence has not been received; the claim 
for service connection for lumbosacral strain and narrowing 
of lumbosacral disc space is not reopened.

New and material evidence has not been received; the claim 
for service connection for schizophrenic reaction is not 
reopened.



____________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


